Title: From James Madison to James Monroe, 9 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier May 9. 1815
                    
                    From the aspect of the latest intelligence from Europe, we are to infer that war is to be renewed. If the Coalition agst. France be also renewed, and a Civil war then should aid it, the Bourbons & peace may soon be restored.

Should Napoleon have the united support of the French, and be able to disunite the allies, the war may be soon terminated in his favor. On other suppositions the war may be protracted and the issue be doubtful.
                    As war however is so presumable, and with England & France adverse parties in it, it is our duty to contemplate a recurrence of embarrassments to the U.S. Should Napoleon Yield less, than he may be expected to do, to the lessons of experience, a difference in his own situation, in that of France, in that of the Continent of Europe, and in that of the U.S. will probably divert him from the anticommercial & antineutral policy which marked his former career. He may even take the opposite course of inviting the commerce of neutral America, for the double purpose of nourishing his own resources, and of laying snares for his maritime adversary. On the other hand it is possible, that his old prejudices may not have forsaken him, and that he may relapse into collisions with our rights national or neutral.
                    But whatever may be the system embraced in that Quarter, we cannot turn to another without serious apprehensions, that in some form or other, our commerce & navigation will encounter vexations dangerous to our peace. The full enjoyment of the American Market, and an involuntary respect for the military & naval faculties of which such monitory demonstrations have been given, must indeed not be without effect on the Counsels of G. B. It must occur also, that with the use of the French Ports, the pressure of our marine would be more than doubled on her Commerce. Nor can she be unaware of the dilemma which a war with the U.S. must impose, of either leaving Canada open to our attacks or defending it by forces, not to be well spared from Europe. But strong as these motives are, to a just and conciliatory conduct on the part of that nation, it does not follow that they will prevail. It is more probable, especially if the administration continue in the present or similar hands, that a spirit of revenge, a hope of retrieving lost reputation, a wish to retard our maritime growth, a pride in shewing to the world that neither the war nor the peace with this Country has impaired her maritime claims, or her determination to exert them, will all unite with the object of distressing France & destroying her ruler, in stimulating her into her former violences on the ocean. Should she even cover a discontinuance of her impressments under arrangements with us saving her pride, she will be unwilling to forego a general blockade of the ports of France, as at once crippling her Enemy, and checking the prosperity of her rival. She will be the less apt to decline a resort to this measure, as her Continental allies will be reconciled to it when directed agst. a common enemy, as well as by the plea already prepared, that such an Enemy, has no claim to the benefits of public Law; whilst the measure will have the aspect of asserting the B. Doctrine of Blockades, agst. the pretensions of the U.S.
                    
                    We may expect vexations also from a fresh application of the rule of ’56, in case the French Colonies should abandon the Bourbons in favor of Bonaparte.
                    With these sources of collision before us, the questions to be decided are I. What is the armour in which the U.S. ought to present themselves, and particularly whether the law reducing the Military establishment ought to be carried into immediate execution, 2. whether any and what diplomatic experiments ought to be made for the purpose of obviating threatened collisions, by a conciliatory adjustment of differences which may produce them.
                    With respect to the reduction of the Army, I am induced to think that it will be the better course on the whole to carry the law into execution; and if the members of the Cabinet at Washington concur in this opinion, the Secretary of War will take his measures accordingly, on the return of the Documents sent me, which will be by the mail of tomorrow. If preference be given to a delay of the reduction, I wish to have an opportunity of reconsidering the subject with the aid of the views leading to that preference.
                    On the 2d. question, I wish to have the result of a consultation, as it relates to G. Britain, to France, and even to Spain; but more particularly as it relates to G.B; and as it relates to the number composing the missions, and the subjects committed to them. It is not impossible that some thing may have passed from the B. Govt. after the rect. of our ratification of the peace, & the prospect of a new war in Europe, in reply to the last communication from our ministers at Ghent, that may affect the question of an Extraordinary mission.
                    When you are all together, take up also the expediency of prolonging or rescinding the suspension of the orders for the sailing of Com: Decatur. If the danger be not serious, the delay may be complained of by the Mediterranean Commerce, the more so as vessels may have gone thither with an understanding that a protecting force would be hastened. It merits consideration whether the Squadron, might not proceed in such force only as would overmatch that of algiers, and suffice for a blockade; diminishing thus the stake exposed, without an entire disappointment of the original objects. The Reinforcing squadron, or squadrons, might follow as soon as better estimates of the prospect should justify it.
                    I return you the communications by the Fingal, with a couple of letters from Mr. Crawford to me, for your perusal. I have read the whole but slightly. But you may want them in your consultations.
                    The mail of this morning arrived without your correspondence with Baker. It appears that the whole mail to Fredg. failed. Best wishes & respects
                    
                        
                            James Madison
                        
                    
                 